DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Rego (Reg No. 45,956) on 03/19/2021.

The application has been amended as follows: 
Claims 1-8: (Cancelled)
Claim 9 (Currently Amended): An OLED display substrate, comprising: 	an anode; 	wherein the anode comprises a second transparent conductive pattern, and the second transparent conductive pattern, as a whole, correspond to a plurality of pixel opening regions; 	App. No. 16/168,929Page 4 of 12the anode comprises a metal layer, and the metal layer comprises a first portions and a pixel definition layer transition patterns arranged alternately; 	the anode further comprises a third transparent conductive pattern, the first 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	With respect to claims 9 and 11-18, none of the prior art teaches or suggests, alone or in combination, an OLED display substrate, comprising: wherein the anode comprises a second transparent conductive pattern, and the second transparent conductive pattern; 	App. No. 16/168,929Page 4 of 12the anode comprises a metal layer, and the metal layer comprises a first portions and a pixel definition layer transition patterns arranged alternately; the anode further comprises a third transparent conductive pattern; a projection of the pixel defining layer transition pattern on the second transparent conductive pattern and a projection of the pixel opening region on the second transparent conductive pattern do not overlap; the OLED display substrate further comprises a pixel defining layer.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.